Mobley, Chief Justice.
Irene A. Dimon appeals from the grant of summary judgment to Charles E. Dimon, Jr., her former *751husband, in her action against him for modification of an alimony judgment.
Argued January 15, 1974
Decided February 18, 1974.
Page, Scrantom, Harris, McGlamry & Chapman, Mathews D. Swift, Mark R. Youmans, for appellant.
Kelly, Champion, Denney & Pease, Forrest L. Champion, for appellee.
The only question made by the appeal is whether the agreement of the parties, which was made a part of the final judgment and decree in their divorce case, constituted a waiver and release of any right of the appellant to seek a modification of the monthly alimony award based on a change in the income and financial status of the appellee.
The agreement provided for a personal property settlement, a cash payment to the wife of $5,000, and a monthly payment of $150 until her death or remarriage. Paragraph 6 of the contract provided: "The parties hereto do hereby waive and relinquish any further rights that either has to property or income of the other party [emphasis supplied], and do further agree that, in the event a decree of divorce shall at any time in the future be entered in a court of competent jurisdiction as to the parties hereto, that the contents of this agreement may be included in and made a part of such decree.”
This language bars the appellant from recovering on her claim for an increase in alimony benefits. Compare Grizzard v. Grizzard, 224 Ga. 42 (2) (159 SE2d 400); Ferris v. Ferris, 227 Ga. 465 (181 SE2d 371); Harrison v. Harrison, 228 Ga. 564 (186 SE2d 884); Eddings v. Eddings, 230 Ga. 743 (199 SE2d 255). It was not error to grant the motion for summary judgment of the appellee.

Judgment affirmed.


All the Justices concur.